                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     AIMSLEY ENTERPRISES INC., ET AL.,                 CASE NO. 19-cv-02101-YGR
                                   9                    Plaintiffs,                        ORDER GRANTING IN PART MOTION OF
                                                                                           AFFINITAS MEDIOS DE PAGOS, SAPI DE
                                  10              vs.                                      CV TO DISMISS ON GROUNDS OF FORUM
                                                                                           NON CONVENIENS;
                                  11     DOUG E. MERRYMAN; OPMNY, LLC;                     ORDER DENYING MOTION OF
                                         AND AFFINITAS MEDIOS DE PAGOS, SAPI               DEFENDANTS DOUG E. MERRYMAN AND
                                  12     DE CV,                                            OPMNY, LLC TO DISMISS
Northern District of California
 United States District Court




                                  13                    Defendants.                        Re: Dkt. Nos. 52, 61

                                  14

                                  15          Plaintiffs1 filed their First Amended Complaint on September 3, 2019 in this action (Dkt.
                                  16   No. 50 [“FAC”].) As against defendant Affinitas Medios De Pagos, SAPI de CV (“AMDP”), the
                                  17   FAC alleges claims for negligence, conversion, a common count for money had and received,
                                  18   violation of the California Unfair Competition Law (Cal. Business & Professions Code section
                                  19   17200, “UCL”), and, in the alternative, breach of contract. The FAC alleges separate claims as
                                  20   against defendants Doug E. Merryman and OPMNY, LLC, for conversion, money had and
                                  21   received, violation of California Penal Code section 496 and the UCL.
                                  22          Presently pending before the Court are two motions: (i) AMDP’s motion to dismiss the
                                  23   FAC pursuant to Rules 12(b)(1), (3), and the forum non conveniens doctrine; and (ii) Merryman
                                  24   and OPMNY’s motion to dismiss the FAC under Rules 12(b)(1) and (6). The Court, having
                                  25
                                              1
                                  26            Plaintiffs in this action are: Aimsley Enterprises Inc., Aldaine Technologies Inc., Cadwell
                                       Systems Inc., Desmond Quantics Inc., Estrell Industries Inc., Everly Holdings Inc., Halsten
                                  27   Developments Inc., Hannon Electronics Inc., Kennedy Alliances Inc., Lakeford Developments
                                       Inc., Lawton Innovations Inc., Maisy Operations Inc., Parkgate Solutions Inc., Portling Strategies
                                  28   Inc., Quinnley Group, Inc., Redcrest Technologies Inc., Rosland Operations Inc., and Vueva
                                       Operation Inc.
                                   1   reviewed thoroughly the papers filed in support of and in opposition to the motions, the admissible

                                   2   evidence,2 and good cause appearing, the motion of AMDP is GRANTED and the motion of

                                   3   Merryman and OMPNY is DENIED. The Court briefly outlines the allegations in the FAC, and

                                   4   then considers each motion in turn.

                                   5   I.     SUMMARY OF ALLEGATIONS

                                   6          A.      Plaintiffs’ Allegations

                                   7          Plaintiffs are companies engaged in online marketing of dietary supplements and beauty

                                   8   products. Between February 26 and March 27, 2018, each of the plaintiffs individually entered

                                   9   into a substantially identical Trade Affiliation Agreement3 (hereinafter, “Agreements”) with

                                  10   defendant AMDP, a company4 based in Mexico, pursuant to which AMDP was to provide

                                  11   authorization, processing and settlement services for plaintiffs’ customers’ credit card payment

                                  12   transactions. Under the terms of the Agreements, AMDP received fees for its services which it
Northern District of California
 United States District Court




                                  13   deducted from sales proceeds, in addition to withholding 10% of proceeds as a reserve against

                                  14   future transactions, and the remainder of the proceeds were transferred to a single deposit account

                                  15   for all plaintiffs. (FAC ¶ 35.)5

                                  16          Plaintiffs began processing online sales transactions through these accounts in late May

                                  17
                                              2
                                  18              The Court addresses the request for judicial notice and objections to evidence herein.
                                              3
                                                  An example of the two-part Agreement is attached to the FAC as Exhibits A and B.
                                  19            4
                                                  Though plaintiffs allege that AMDP is a “bank,” AMDP’s head of operations, Martin
                                  20   Juarez Audiffred describes AMDP as an “acquirer” which
                                                acts like a bank ‘settling’ or paying funds related to transactions from the
                                  21            consumers’ banks for credit card, debit card, gift card and loyalty card purchases
                                                for payment to the merchants for their goods and services. In doing so, Affinitas
                                  22            essentially extends credit to merchants who desire to accept credit card payments,
                                                guaranteeing the transactions and taking on the risk of a consumer reversing the
                                  23            charge through the card issuing bank, known as chargebacks, which can be
                                                assessed as late as 12 months after the transaction.
                                  24   (Audiffred Decl. ¶ 3.)
                                                5
                                                  Plaintiffs allege that the terms of the fee schedules in their respective agreements were:
                                  25   each plaintiff would pay a one-time merchant set-up and affiliation fee of $500 per merchant
                                       account; and a monthly fee of $300 per month; a discount rate of 3.65% to 3.95% depending upon
                                  26   the chargeback rate; a transaction fee of $0.30 USD; a transaction refund fee of $0.70 USD; a
                                       chargeback fee of $40 (< 1%) to $50 (>1%); a chargeback re-presentment fee of $25. AMDP
                                  27   would deduct its agreed upon fees in addition to withholding 10% of the transaction proceeds as
                                       rolling reserves and would deposit the net proceeds on a weekly basis to a single deposit account
                                  28   for all of the plaintiffs herein. (Id.)
                                                                                         2
                                   1   2018. Plaintiffs allege that in early June 2018, they noticed net proceeds were not reconciling with

                                   2   the sales volume and proceeds were not being deposited timely or consistently. (Id. ¶ 37.) In late

                                   3   July/early August 2018, they stopped receiving deposits from AMDP but continued to have fees

                                   4   debited from the collective Settlement Account. (Id.)

                                   5           Plaintiffs allege that MMG6 was directed to contact defendant Merryman about the funds

                                   6   plaintiffs believed they were owed. (Id. ¶ 38.) Merryman informed MMG that there were

                                   7   excessive chargebacks to the merchant accounts but did not provide data to back up that statement.

                                   8   (Id.) Plaintiffs allege they began to lose revenue in August to October of 2018 because of “high

                                   9   decline rates” and eventually had to cancel all recurring subscriptions,7 resulting in lost revenue.

                                  10   (Id. ¶ 39.)

                                  11           Plaintiffs further allege that on December 4, 2018, AMDP representative Martin Juarez

                                  12   Audiffred acknowledged AMDP owed plaintiffs “a final settlement amount of no less than
Northern District of California
 United States District Court




                                  13   $269,076.36, and agreed that [AMDP] would pay that amount pending approval from [its] Board.”

                                  14   (Id. ¶ 40, emphasis in original.) After no payment was forthcoming and plaintiffs (through MMG)

                                  15   demanded payment of the final settlement amount, Audiffred explained that the delay in payment

                                  16   was due to a separate action AMDP had filed against Merryman and his company, OPMNY. (Id.

                                  17   ¶ 41.) Plaintiffs objected that they had no contractual relationship with Merryman and OPMNY

                                  18   and the separate action should not affect payment to them. (Id.) Eventually, after further

                                  19   demands, AMDP stated that the final settlement amount discussed in December 2018 was subject

                                  20   to deductions for fees still owed to AMDP, and that plaintiffs were owed only a net amount of

                                  21

                                  22           6
                                                 Plaintiffs allege that the single account was controlled by “MMG,” plaintiffs’ common
                                  23   manager and administrator. (FAC ¶ 35.) MMG apparently stands for Moo Media Group, Inc., not
                                       a party to this action. (See Declaration of Martin Juarez Audiffred, Dkt. No. 61-2, ¶ 4.)
                                  24           7
                                                 According to the Audiffred declaration, plaintiffs’ business model is to offer free or
                                       discounted trials of their beauty and supplement products, requiring the customer to submit a
                                  25   credit card payment to cover shipping and handling. (Audiffred Decl. ¶ 5.) Thereafter, customers
                                       automatically receive and are billed for the products on a recurring basis, such as every 30 days,
                                  26   unless the customer cancels the subscription. (Id.) Plaintiffs filed a separate document objecting
                                       to Audiffred’s declaration (Dkt. No. 64-1), in violation of Rule 7-3(a) of this Court’s Local Rules.
                                  27   The objections are directed at paragraphs in which Audiffred describes plaintiffs’ business model
                                       and how they approached defendants to provide credit card processing services, not to any facts
                                  28   relevant to the matters at issue in the motion. For these reasons, the objections are OVERRULED.
                                                                                         3
                                   1   $867.50 in total. (Id. ¶ 43.)8 Plaintiffs’ instant lawsuit followed.

                                   2          B.      Allegations Incorporated in the FAC From Other Actions

                                   3          Plaintiffs further base their claims upon, and incorporate into the FAC, allegations made by

                                   4   other parties in two separate actions: (1) AMDP’s complaint in a separate action in this District

                                   5   against defendants Merryman and OPMNY, entitled Affinitas Medios de Pagos S.A.P.I. C.V. v.

                                   6   Merryman, et al., Case No. 18-cv-5628-YGR, the allegations of which plaintiffs characterize as

                                   7   admissions by AMDP (see id. ¶¶ 45-79); and (2) a complaint filed by Merryman’s business

                                   8   partner, Brent Gephart, in the District of Nevada entitled Brent Gephart v. Doug Merryman, Case

                                   9   No. 2:18- cv-01670-GMN-CWH (see id. ¶¶ 80-96).9 With respect to the former, plaintiffs repeat

                                  10   the allegations therein to conclude and allege that AMDP was transferring plaintiffs’ sales

                                  11   proceeds to OPMNY, which was in turn was transferring them to another company (Affinitas,

                                  12   Inc.) controlled by defendant Merryman. (Id. ¶ 56.) Merryman is alleged to have siphoned off a
Northern District of California
 United States District Court




                                  13   percentage of the funds and purported to settle the accounts with merchants such as plaintiffs

                                  14   while charging them fees in excess of those permitted in their Agreements. (Id. ¶¶ 56-59.)

                                  15          With respect to the Gephart complaint, plaintiffs also incorporate allegations therein as

                                  16   part of the FAC, reciting that Gephart (not a party here) alleged Merryman was commingling

                                  17   funds and using certain of their companies’ funds for his personal gain, and was settling

                                  18   merchants’ accounts on behalf of AMDP without a proper license to do so, and without following

                                  19   federal regulations and “Card Brand” rules. (Id. ¶¶ 87, 89, 91, 92.)

                                  20

                                  21          8
                                                 In contrast to plaintiffs’ allegations in the FAC, Audiffred declares that AMDP noticed
                                  22   excessive rates of chargebacks from plaintiffs’ customers, in excess of the 1% limit in section 5 of
                                       the Agreements. (Audiffred Decl. ¶¶ 11, 12.) Plaintiffs were given daily notifications that
                                  23   excessive chargebacks could result in shutdown of their accounts, but continued to have
                                       transactions with declines, refunds, and chargebacks between 1.5% and 6.8% of their total
                                  24   transactions, with only about 42% of transactions resulting in a successful sale. (Id.) AMDP
                                       contends it terminated plaintiffs’ agreements as of January 2019 due to refunds and chargebacks
                                  25   reaching 6.5% of all transactions. (Id. at ¶ 13.) The Court does not reach these factual disputes in
                                       resolving the instant motion.
                                  26           9
                                                 Paragraphs 46 through 73 all begin “Affinitas alleges” or “Affinitas admits,” concluding
                                       at paragraph 74 “[a]ll this means . . . .” and alleging other conclusions at paragraphs 75 to 79
                                  27   based on the allegations in the separate Affinitas action. (FAC ¶¶ 46-79.) Similarly, the
                                       allegations in paragraphs 80 to 94 of the FAC herein simply repeat the allegations of the Gephart
                                  28   action and then draw conclusions from the allegations in that other action.
                                                                                          4
                                   1          Based on the allegations of those other complaints, plaintiffs claim in the FAC that their

                                   2   Agreements with AMDP “had an unlawful object” and are “void as an illegal contract” because

                                   3   AMDP’s performance depended upon using the “illegal services” of OPMNY, an entity that was

                                   4   not qualified or licensed to perform those services. (Id. ¶ 96.)

                                   5   III.   MOTION OF AMDP TO DISMISS FIRST AMENDED COMPLAINT

                                   6          AMDP moves to dismiss the FAC under Rules 12(b)(1) and (b)(3), and alternatively under

                                   7   the doctrine of forum non conveniens. AMDP contends that the Court lacks subject matter

                                   8   jurisdiction over the claims because plaintiffs cannot satisfy the amount-in-controversy

                                   9   requirement for purposes of diversity jurisdiction. AMDP further contends that the action should

                                  10   be dismissed based upon the parties’ forum selection clause in their respective Trade Affiliation

                                  11   Agreements, which require that disputes be adjudicated or arbitrated in Mexico. The Court

                                  12   considers each argument in turn.
Northern District of California
 United States District Court




                                  13          A.      Lack of Diversity Jurisdiction Based On Insufficient Amount in Controversy

                                  14          With respect to its lack of diversity jurisdiction argument, AMDP contends plaintiffs do

                                  15   not meet the amount-in-controversy requirement for two reasons: (1) the Affiliation Agreements

                                  16   limit each plaintiff’s recovery such that they cannot meet the jurisdictional threshold “to a legal

                                  17   certainty;” and (2) plaintiffs have aggregated damages improperly in alleging the amount-in-

                                  18   controversy in their complaint.

                                  19          The amount in controversy is generally determined from the face of the complaint. St.

                                  20   Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-289 (1938); see also Hunt v.

                                  21   Washington State Apple Advertising Comm'n, 432 U.S. 333, 347-348 (1977). Thus, dismissal of a

                                  22   complaint that alleges the jurisdictional minimum is only appropriate “when a rule of law or

                                  23   limitation of damages would make it virtually impossible for a plaintiff to meet the amount-in-

                                  24   controversy requirement.” Pachinger v. MGM Grand Hotel-Las Vegas, Inc., 802 F.2d 362, 364

                                  25   (9th Cir. 1986) (statutory limitation on damages). In the Pachinger case, the Ninth Circuit stated

                                  26   that: “[o]nly three situations clearly meet the legal certainty standard: 1) when the terms of a

                                  27   contract limit the plaintiff's possible recovery; 2) when a specific rule of law or measure of

                                  28   damages limits the amount of damages recoverable; and 3) when independent facts show that the
                                                                                         5
                                   1   amount of damages was claimed merely to obtain federal court jurisdiction.” Pachinger v. MGM

                                   2   Grand Hotel-Las Vegas, Inc., 802 F.2d 362, 364 (9th Cir. 1986) (citing 14A Wright, Miller, and

                                   3   Cooper, FEDERAL PRACTICE AND PROCEDURE, Jurisdiction, § 3702 at 48–50 (2d ed. 1985)).

                                   4   However, more recent Ninth Circuit authority holds that a contractual damages limitation, and

                                   5   indeed any valid defense that might appear from the face of the complaint (e.g., statute of

                                   6   limitations), will not operate to preclude jurisdiction simply because it would reduce recovery

                                   7   below the $75,000 threshold. Geographic Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka, 599

                                   8   F.3d 1102, 1108 (9th Cir. 2010) (“if a district court had to evaluate every possible defense that

                                   9   could reduce recovery below the jurisdictional amount the district court would essentially have to

                                  10   decide the merits of the case before it could determine if it had subject matter jurisdiction”).

                                  11          Here, AMDP has raised contractual damage limitations as a basis for finding plaintiffs

                                  12   cannot meet the jurisdictional amount. AMDP contends that section 10(c) of the Agreement limits
Northern District of California
 United States District Court




                                  13   the damages that plaintiffs may obtain against them to an award equal to the last three months of

                                  14   fees charged, and prohibits tort damages, including punitive damages.10 (FAC, Exh. A at 18 of

                                  15   39.) AMDP further contends that none of the plaintiffs was charged fees in excess of $75,000 for

                                  16   the last three months preceding the litigation. (Audiffred Decl., ¶¶ 17-18, Exh. 5.) However,

                                  17   based on the Ninth Circuit’s holding in Geographic Expeditions, these defenses to the

                                  18   jurisdictional amount are not a proper basis for granting dismissal under Rule 12(b)(1).

                                  19   Geographic Expeditions, 599 F.3d at 1108. Thus, these grounds for dismissal fail.

                                  20

                                  21          10
                                                Section 10(c) of the Agreement states:
                                  22         10(c). Limits of Responsibility. The Trade Affiliate acknowledges that all the
                                             quotas and commissions paid to [AMDP] for the rendering of the Services of
                                  23         processing are limited in connection with the funds delivered to the Trade
                                             Affiliate for the Transactions and consequently the availability of [AMDP] to
                                  24         render the Services is based on the limitation of responsibilities contained in the
                                             Agreement. Therefore, any obligation on behalf of [AMPD] in terms of the
                                  25         Agreement, whether in favor of the Trade Affiliate or any other person, regardless
                                             the cause of the responsibility, shall not exceed, in total, to an amount equal to the
                                  26         total amount of the quotas and commissions paid by the Trade Affiliate during the
                                             last 3 (three) months, prior any event arises under which [AMDP] has any
                                  27         responsibility. In no event shall [AMDP] or its representatives, agents, officers,
                                             directors or employees will be liable for indirect, consequential, special or
                                  28         punitive damages.
                                       (FAC, Exh. A at 18 of 39.)
                                                                                         6
                                   1           Second, AMDP contends that plaintiffs have aggregated their alleged damages improperly

                                   2   for the multiple named plaintiffs. Aggregation of damages for multiple named plaintiffs in order

                                   3   to meet the jurisdictional threshold is not permitted if the obligation is owed to individual

                                   4   plaintiffs separately. Gibson v. Chrysler Corp., 261 F.3d 927, 944 (9th Cir. 2001). Here, each

                                   5   plaintiff entered into its own separate Affiliation Agreement with AMDP at a different time, and

                                   6   each stopped processing at a different time. However, AMDP concedes on reply that Everly’s

                                   7   claim for proceeds at issue is at least $75,000 (Reply at 3:16-20) before its claims for treble

                                   8   damages and other relief are taken into account. Because the contractual limitations on the

                                   9   amount and type of damages recoverable cannot be considered in determining the amount in

                                  10   controversy at the pleading stage, at least one of the named plaintiffs has claims exceeding the

                                  11   jurisdictional amount. “[T]he threshold requirement of § 1367(a) is satisfied in cases. . . where

                                  12   some, but not all, of the plaintiffs in a diversity action allege a sufficient amount in controversy.”
Northern District of California
 United States District Court




                                  13   Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 566 (2005). Therefore, this basis for

                                  14   dismissal for lack of jurisdiction fails as well.

                                  15           B.      Dismissal for Improper Venue

                                  16           AMDP also seeks dismissal of this action for improper venue based upon the Agreements’

                                  17   forum selection clause.11 Under the Agreement, disputes related to reserve funds must be

                                  18   submitted to arbitration in Mexico (FAC, Exh. A, section 8) and all other disputes related to the

                                  19   interpretation or performance of the Agreement must be litigated in the Mexican Federal Court in

                                  20   Mexico City (id., section 26). In addition, the parties agreed that “all the operations, Services and

                                  21   Transactions under the Agreement shall be considered [to] occur in Mexico” and “the business

                                  22   operations are carried out in Mexico” (id., section 25(b)), and that the Affiliation Agreements were

                                  23   executed “in Mexico, Federal District, on July 27, 2015.” (id., Exhibit A, Additional Services).

                                  24

                                  25
                                               11
                                                 AMDP brought its motion pursuant to section 1404 and Rule 12(b)(3) in the alternative,
                                  26   in an abundance of caution. Settling a split of authority, the Supreme Court’s 2013 decision in
                                       Atlantic Marine determined that, where a party asserts venue is improper due to a forum selection
                                  27   agreement, the appropriate procedural mechanism is a motion under section 1404(a), rather than a
                                       motion to dismiss pursuant to Rule 12(b)(3). Atlantic Marine, 571 U.S. 49, 59-60. The Court is
                                  28   bound by Atlantic Marine.
                                                                                           7
                                   1          When enforcement of a forum selection clause calls for venue in a foreign court, as here,

                                   2   dismissal is appropriate. Atlantic Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571

                                   3   U.S. 49, 60-61 (2013); Yei A. Sun v. Advanced China Healthcare, Inc., 901 F3d 1081, 1087 (9th

                                   4   Cir. 2018) (citing Atlantic Marine). Forum selection clauses are presumed valid and should be

                                   5   enforced unless doing so clearly would be “unreasonable and unjust, or the clause was invalid for

                                   6   such reasons as fraud or overreaching.” Atlantic Marine, 571 U.S. at 62-63; Sun, 901 F.3d at

                                   7   1088. The burden is on plaintiff to show why the court should not enforce the forum selection

                                   8   clause. See Atlantic Marine, 571 U.S. at 63; Sun, 901 F.3d at 1087. Thus, a forum selection

                                   9   clause should be enforced unless plaintiffs can make a strong showing that: “(1) the clause is

                                  10   invalid due to ‘fraud or overreaching,’ (2) ‘enforcement would contravene a strong public policy

                                  11   of the forum in which suit is brought, whether declared by statute or by judicial decision,’ or (3)

                                  12   ‘trial in the contractual forum will be so gravely difficult and inconvenient that [the litigant] will
Northern District of California
 United States District Court




                                  13   for all practical purposes be deprived of his day in court.’” Sun, 901 F.3d at 1088 (quoting M/S

                                  14   Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15, 18 (1972)); Petersen v. Boeing Co., 715 F.3d

                                  15   276, 280 (9th Cir. 2013) (same). Plaintiffs argue all three exceptions apply here.

                                  16                  1.      Agreements Are Void for Illegality in their Entirety

                                  17          With respect to the exception for invalidity of the venue provision due to “fraud or

                                  18   overreaching” plaintiffs argue that AMDP’s allegations in its own complaint against Merryman

                                  19   and OPMNY show that OPMNY violated money transmission laws. Thus, plaintiffs contend the

                                  20   Agreement had an illegal object and is void in its entirety.

                                  21          The fraud exception to the general rule of enforceability “does not mean that any time a

                                  22   dispute arising out of a transaction is based upon an allegation of fraud . . . the [forum selection]

                                  23   clause is unenforceable [but r]ather . . . [that the] forum-selection clause in a contract is not

                                  24   enforceable if the inclusion of that clause in the contract was the product of fraud or coercion.”

                                  25   Scherk v. Alberto-Culver Co., 417 U.S. 506, 519 n.14 (1974) (emphasis supplied); see also

                                  26   Batchelder v. Kawamoto, 147 F.3d 915, 919 (9th Cir. 1998) (citing Scherk). “[A] party seeking to

                                  27   avoid enforcement of the forum selection clause under the first exception must show that the

                                  28   inclusion of the clause itself into the agreement was improper.” LaCross v. Knight
                                                                                           8
                                   1   Transportation, Inc., 95 F. Supp. 3d 1199, 1204 (C.D. Cal. 2015) (citing Scherk and Batchelder).

                                   2   Moreover, where a contract can be performed in a legal manner, it will not be declared void due to

                                   3   performance in an illegal manner. Mcintosh v. Mills, 121 Cal. App. 4th 333, 346 (2004) (the

                                   4   doctrine of illegality considers whether the object of the contract is illegal, not manner in which it

                                   5   is performed); Vagim v. Brown, 63 Cal.App.2d 504, 511 (1944); Cal. Civil Code 1636 (contract

                                   6   must be interpreted to give it lawful effect where possible). Plaintiffs concede the object of the

                                   7   Agreement was to provide credit card processing services. The FAC does not allege an illegal

                                   8   object, but instead alleges an illegal manner of performing a lawful object by AMDP’s agents

                                   9   (Merryman and OPMNY). Plaintiffs offer no evidence that the forum selection clause itself was

                                  10   procured by fraud or overreaching.12 Thus, plaintiffs fail to meet their burden on this exception.

                                  11                  2.      Enforcement Would Contravene Strong Public Policy of
                                                              the Present Forum
                                  12
Northern District of California




                                              Plaintiffs contend that enforcement of the forum selection clause would contravene a
 United States District Court




                                  13
                                       strong public policy of the forum because the California and federal money transmission and
                                  14
                                       banking laws they allege defendants violated are matters of fundamental public policy of
                                  15
                                       California and the United States.
                                  16
                                              “While a court may consider factors relating to the public interest (such as the
                                  17
                                       administrative difficulties flowing from court congestion; the local interest in having localized
                                  18
                                       controversies decided at home; [and] the interest in having the trial of a diversity case in a forum
                                  19
                                       that is at home with the law), those factors will rarely defeat” a motion to dismiss based upon a
                                  20
                                       forum selection clause. Sun, 901 F.3d at 1088 (internal quotations and punctuation omitted). Here,
                                  21
                                       plaintiffs sought out and contracted with a Mexican credit card processor, not a U.S. processor,
                                  22
                                       and in doing so agreed to be subject to the terms and conditions of VISA and MasterCard’s
                                  23
                                       international rules as well as the rules of Promoción y Operación, S.A. de C.V. (PROSA).
                                  24

                                  25
                                              12
                                                  To the extent plaintiffs seek judicial notice of the complaints filed in other actions and
                                  26   offer the allegations therein for the truth of the matter asserted, the allegations in those other
                                       complaints are neither a proper subject of judicial notice nor relevant to the issue of whether the
                                  27   forum selection clause itself was procured by fraud or overreaching. Plaintiffs’ request for judicial
                                       notice of the documents at Exh. 1 (Affinitas complaint) and Exh. 2 (Gephart declaration) is
                                  28   therefore DENIED.
                                                                                          9
                                   1   (Agreement §II(3)(b).) Plaintiffs further agreed to comply with the governing Security

                                   2   Regulations of the Information in Mexico (RSIM) and that Mexican law would apply to the

                                   3   Agreement. (Id. at §§ 22, 25(b).) Plaintiffs’ arguments that California and U.S. law apply and

                                   4   implicate fundamental public policies of the current forum are undercut by the terms of their

                                   5   Agreements. Thus, the Court concludes that the public policy factor favors venue in Mexico, and

                                   6   plaintiffs have failed to establish otherwise.

                                   7                  3.      Mexican Forum So Gravely Difficult and Inconvenient That Plaintiffs
                                   8                          Would Be Effectively Deprived of Their Day in Court
                                              With respect to the third factor, plaintiffs argue that a Mexican forum would be so difficult
                                   9
                                       and inconvenient as to deprive them of their day in court, citing statements from a United States
                                  10
                                       Department of State 2018 Human Rights Report on Mexico for the proposition that Mexican
                                  11
                                       courts are susceptible to improper influence by public and private entities, including transnational
                                  12
Northern District of California
 United States District Court




                                       criminal organizations, and that civil actions for damages require that “authorities must first find
                                  13
                                       the defendant guilty in a criminal case.” (Plaintiffs’ RJN, Exh. 3 at 14.)13 Thus, plaintiffs contend
                                  14
                                       they effectively would be unable to seek any damages in Mexico and would have no practical
                                  15
                                       remedy. However, plaintiffs misstate the findings in the Report, which referred only to damages
                                  16
                                       with respect to human rights violations, not routine business disputes. (Id.)14 Likewise, plaintiffs’
                                  17
                                       reliance on a State Department Travel Advisory for Mexico is misplaced, as it does not more than
                                  18
                                       indicate travelers should exercise “increased caution.” It does not describe conditions that would
                                  19
                                       prevent a fair opportunity to litigate a civil action. (Plaintiffs’ RJN, Exh. 4.) Neither document
                                  20
                                       indicates that plaintiffs would be unable to obtain a fair trial on the disputes herein against AMDP.
                                  21
                                              A foreign forum must provide the plaintiff with “some” remedy in order for the alternative
                                  22
                                       forum to be considered adequate. Loya v. Starwood Hotels & Resorts Worldwide, Inc., 583 F.3d
                                  23

                                  24
                                              13
                                  25          The request for judicial notice of this report and the travel advisory, Exhs. 3 and 4, are
                                       GRANTED.
                                  26          14
                                                  The Report states: “Citizens have access to an independent judiciary in civil matters to
                                  27   seek civil remedies for human rights violations. For a plaintiff to secure damages against a
                                       defendant, authorities first must find the defendant guilty in a criminal case. . . .” (Plaintiffs’ RJN
                                  28   Exh. 3 at 14, emphasis supplied.)
                                                                                          10
                                   1   656, 666-67 (9th Cir. 2009). The Ninth Circuit, as well as others, have found Mexico an adequate

                                   2   forum for litigation, despite differences in Mexican and American substantive and procedural

                                   3   laws. Id.; Vasquez v. Bridgestone/Firestone, Inc., 325 F.3d 665, 672 (5th Cir. 2003) (finding

                                   4   Mexico an adequate forum despite limits on damages); Monugian v. Desarrollo Marina Vallarta

                                   5   S.A. DE C.V., No. CV081497GAFAJWX, 2008 WL 11336862, at *6 (C.D. Cal. Dec. 15, 2008) (in

                                   6   case alleging fraudulent timeshare scheme, finding no evidence that dismissal in favor of Mexican

                                   7   forum would deprive plaintiffs of their day in court or contravene strong public policy of

                                   8   California and that numerous courts have so held) (collecting cases). Plaintiffs have failed to meet

                                   9   their burden on this exception.

                                  10          4.      Mexico Is Not an Available Alternative Forum Because Not All
                                  11                  Defendants Are Subject to Jurisdiction There
                                              Finally, plaintiffs contend that co-defendants Merryman and OPMNY are residents of
                                  12
Northern District of California
 United States District Court




                                       California and are not subject to suit in Mexico, so the forum selection clause should not be
                                  13
                                       enforced to dismiss AMDP from this action. Plaintiffs argue that where there are multiple
                                  14
                                       defendants and only some are subject to the forum selection clause, dismissal must be denied
                                  15
                                       unless all defendants are amenable to suit in the alternative forum.15 However, the authority
                                  16
                                       offered by plaintiffs does not account for the Supreme Court’s holding in Atlantic Marine that,
                                  17
                                       “[i]n all but the most unusual cases[,]” parties to a forum-selection clause should be bound to
                                  18
                                       litigate in the forum designated by the clause. Atlantic Marine, 571 U.S. at 66, and dismissed in
                                  19
                                       the non-agreed forum.16
                                  20
                                              “Where the parties have agreed to a forum-selection clause, they ‘waive the right to
                                  21

                                  22
                                              15
                                  23             AMDP is a Mexican corporation with its principal place of business in Mexico City and
                                       consented to jurisdiction in Mexico by executing the Affiliation Agreements. (FAC Exh. A, p. 32
                                  24   of 39, Section 26.) There is no question that AMDP would be subject to personal jurisdiction in a
                                       Mexican forum.
                                  25          16
                                                  The only post-Atlantic Marine authority cited by plaintiffs for this proposition is
                                       Nibirutech Ltd v. Jang, 75 F. Supp. 3d 1076 (N.D. Cal. 2014), in which the court did not reach the
                                  26
                                       applicability of the forum selection clause due to fact issues, but proceeded to determine whether
                                  27   the case should be transferred to a foreign venue under the traditional, less restrictive forum non
                                       conveniens standards. Id. at 1081, 1087. Fischer v. Magyar Allamvasutak Zrt., 777 F.3d 847, 867
                                  28   (7th Cir. 2015), also cited by plaintiffs, did not concern a forum selection clause at all.
                                                                                        11
                                   1   challenge the preselected forum as inconvenient or less convenient for themselves or their

                                   2   witnesses, or for their pursuit of the litigation.’” Sun, 901 F.3d at 1091 (quoting Atlantic Marine,

                                   3   571 U.S. at 64). The party seeking to avoid enforcement of a forum selection clause bears the

                                   4   burden of establishing any factors that would disfavor it enforcement. Atlantic Marine, 571 U.S.

                                   5   at 67. Here, plaintiffs make no factual showing that Merryman and OPMNY would not be

                                   6   amenable to personal jurisdiction and service of process in a Mexican forum. Plaintiffs argue that

                                   7   their claims against AMDP should not be severed from the action by dismissal because defendants

                                   8   Merryman and OPMNY acted as agents of AMDP and all defendants’ liability is intertwined.

                                   9   However, they sidestep the question of whether Merryman and OPMNY would be bound to the

                                  10   forum selection clause for those same reasons. See GemCap Lending I, LLC v. Pertl, No. CV 19-

                                  11   1472-JFW(PJWX), 2019 WL 6468580, at *11 (C.D. Cal. Aug. 9, 2019) (non-signatories to the

                                  12   contract can be bound by forum selection clause under theories of agency, third party beneficiary,
Northern District of California
 United States District Court




                                  13   alter ego, and estoppel, among others); Manetti-Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509, 514

                                  14   (9th Cir. 1988) (“a range of transaction participants, parties and non-parties, should benefit from

                                  15   and be subject to forum selection clauses” including non-parties closely related to the contractual

                                  16   relationship). Despite having appeared in this action, neither Merryman nor OPMNY raised an

                                  17   objection to the dismissal of AMDP based on the forum selection clause.17

                                  18          In short, the Court does not find the purported inability to compel Merryman and OPMNY

                                  19   to appear in litigation in Mexico grounds for denying enforcement of the forum selection clause.

                                  20          Based upon the foregoing, the motion of AMDP to dismiss the claims against it based

                                  21   upon enforcement of a forum selection clause under the principles in Atlantic Marine is

                                  22   GRANTED.

                                  23

                                  24
                                              17
                                                  Similarly, neither party offers relevant authority regarding whether the Atlantic Marine
                                  25   framework is altered when the forum selection clause applies to some but not all parties to the
                                       litigation. The Court is aware of out-of-circuit authority adopting a four-step test to determine
                                  26   whether to sever claims of the contracting party or transfer the entire action to the contractual
                                       forum, even as to non-signatories. In re: Howmedica Osteonics Corp, 867 F.3d 390, 403-05 (3d
                                  27   Cir. 2017). The Court has not found authority addressing the appropriate analysis when transfer is
                                       not possible because the contractual forum is outside the United States and therefore not subject to
                                  28   transfer.
                                                                                        12
                                   1   IV.        MOTION OF DEFENDANTS MERRYMAN AND OPMNY, LLC

                                   2              The Court next considers the motion of defendants Merryman and OPMNY, LLC to

                                   3   dismiss the FAC18 on the following grounds: (1) complete diversity of citizenship does not exist;

                                   4   (2) the amount in controversy requirement is not met; (3) the alter ego allegations that form the

                                   5   basis for Merryman’s liability are insufficient; and (4) the allegations are insufficient to state

                                   6   claims for conversion, violation of Penal Code 496, and money had and received against both

                                   7   Merryman and OPMNY.19 For the reasons stated above in connection with AMDP’s motion,

                                   8   dismissal on the grounds of failure to allege the required amount in controversy is DENIED.

                                   9              As to the remaining grounds offered by Merryman and OPMNY, the Court considers each

                                  10   in turn.

                                  11              A.     Lack of Complete Diversity

                                  12              Defendants argue that plaintiff Rosland Operations Inc. and OPMNY share Georgia
Northern District of California
 United States District Court




                                  13   citizenship, precluding diversity jurisdiction. In their opposition, plaintiffs concede that there is a

                                  14   lack of diversity with respect to Rosland (Oppo. at 7:25-27, fn. 2), but volunteer to dismiss

                                  15   Rosland so that complete diversity is restored, as is permitted under applicable authorities. See

                                  16   Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 830; Louisiana Municipal Police

                                  17   Employees’ Retirement Sys. v. Wynn, 829 F. 3d 1048, 1057 (9th Cir. 2016). Based upon that

                                  18   concession, Rosland is HEREBY DISMISSED as a party-plaintiff, and plaintiffs avoid dismissal on

                                  19   grounds of lack of complete diversity of citizenship.

                                  20              B.     Failure to Allege Alter Ego Sufficiently As To Merryman

                                  21              Next, defendants contend that Merryman is sued as the alter ego of OPMNY and

                                  22   allegations of alter ego liability must be alleged with particularity, which plaintiffs have not done.

                                  23   Merryman contends that plaintiffs have failed to plead the claims against him individually (for

                                  24   conversion, violation of Penal Code 496, and a common count for money had and received). The

                                  25
                                                  18
                                  26              Plaintiffs allege claims against Merryman and OPMNY based upon conversion;
                                       violation of California Penal Code section 496 related to receipt of stolen property; a common
                                  27   count for money had and received; and a claim under California’s Unfair Competition Law
                                       (“UCL,” Business & Professions Code 17200.)
                                  28           19
                                                  Merryman and OPMNY do not move to dismiss the UCL claim on these grounds.
                                                                                          13
                                   1   Court previously dismissed the claims against Merryman for failure to allege sufficient facts.

                                   2   Defendants contend that the allegations in paragraphs 80 through 96 of the FAC do not provide

                                   3   enough new factual detail to support individual liability against Merryman.

                                   4          Incorporating allegations from the Gephart action, the FAC alleges that Merryman

                                   5   commingled funds of OPMNY with another company (Affinitas, Inc.), embezzled and used

                                   6   OMPNY’s funds for his personal gain, and directed others to alter the records of the company to

                                   7   facilitate that misuse. (FAC ¶¶ 23, 80-96.) The FAC alleges that Merryman conducted OPMNY’s

                                   8   money transmission business improperly and unlawfully, including settling merchant accounts,

                                   9   embezzling funds from merchants, and altering merchant records. (Id. ¶¶ 91-94.) Specifically

                                  10   with respect to plaintiffs, the FAC alleges Merryman siphoned off money from plaintiffs’ funds

                                  11   for his own personal gain after they were received by OPMNY from AMDP. (Id. ¶¶ 58, 91.)

                                  12          The allegations against Merryman describe his personal wrongdoing, not merely liability
Northern District of California
 United States District Court




                                  13   as OPMNY’s alter ego. Both California and Nevada law make managers of limited liability

                                  14   companies personally liable for their tortious conduct without the need to pierce the corporate veil.

                                  15   People v. Pacific Landmark, LLC, 129 Cal.App.4th 1203, 1214-15; see United States Liab. Ins.

                                  16   Co. v. Haidinger-Hayes, Inc., 1 Cal.3d 586, 595 (1970) (“Directors or officers of a corporation do

                                  17   not incur personal liability for torts of the corporation merely by reason of their official position,

                                  18   unless they participate in the wrong or authorize or direct that it be done.”); Gardner on Behalf of

                                  19   L.G. v. Eighth Judicial District Court, 133 Nev. 730, 734 (Nev. 2017) (“A plain reading of NRS

                                  20   86.371 protects members and managers only from individual liability resulting from the debts or

                                  21   liabilities of the LLC, not liabilities incurred as a result of individual acts.”). Presumably, in

                                  22   addition to incorporating allegations made by other people in other actions, plaintiffs’ counsel has

                                  23   undertaken a reasonable investigation to ensure that these “factual contentions have, or will likely

                                  24   have, evidentiary support after a reasonable opportunity for further investigation and discovery,”

                                  25   as counsel must under Rule 11 of the Federal Rules of Civil Procedure.20 As a pleading matter,

                                  26
                                              20
                                  27              In their opposition to the motion, plaintiffs ask the Court to take judicial notice of
                                       documents filed in the Gephart action—including a complaint, a declaration, and a temporary
                                  28   restraining order entered in the action—from which the allegations in the FAC are drawn. (Dkt.
                                       No. 60-1.) Merryman and OPMNY argue that the Court cannot take judicial notice of facts
                                                                                         14
                                   1   the FAC alleges a plausible basis for Merryman’s individual liability regardless of the sufficiency

                                   2   of the alter ego allegations in the FAC. The motion to dismiss on these grounds is, therefore,

                                   3   DENIED.

                                   4          C.      Failure to Allege Conversion, Penal Code § 496, and Common Count

                                   5          Finally, Merryman and OPMNY argue that plaintiffs’ claims against them for conversion,

                                   6   violation of California Penal Code section 496, and money had and received fail because plaintiffs

                                   7   allege the funds due and owing to them are not in possession of either of these two defendants but

                                   8   instead are in the possession of non-party Affinitas, Inc. (FAC ¶¶ 141-43 [conversion]; 152 [Penal

                                   9   Code § 496]; 171-72 [Money Had and Received].)

                                  10          Plaintiffs allege that Merryman controls Affinitas, Inc.’s bank account and Merryman

                                  11   caused OPMNY to transfer funds stolen from plaintiffs into the Affinitas, Inc. account. (FAC ¶¶

                                  12   58, 142-43.) Plaintiffs argue that the proceeds they are owed constitute a specific, identifiable sum
Northern District of California
 United States District Court




                                  13   transferred from AMDP to OPMNY to make payments to them, and that Merryman and OPMNY

                                  14   intentionally and substantially interfered with plaintiffs’ right to possession of those proceeds.

                                  15   While citing no authority in support of their position, Merryman and OPMNY contend that each

                                  16   of the claims requires a plausible allegation that the funds due and owing are in Merryman and

                                  17   OPMNY’s possession.

                                  18          The elements of these three claims are similar. More to the point here, the Court’s

                                  19   examination of the relevant authority indicates that all three lack a requirement that the defendant

                                  20   be in possession of the funds alleged to have been taken from or owed to plaintiffs as defendants

                                  21   argue. As to the first, “[c]onversion is the wrongful exercise of dominion over the property of

                                  22   another[, t]he elements of [which] are: (1) the plaintiff's ownership or right to possession of the

                                  23   property; (2) the defendant's conversion by a wrongful act or disposition of property rights; and (3)

                                  24

                                  25
                                       alleged in other court documents in the context of this motion as they are not a proper subject for
                                  26   judicial notice and are hearsay. While the Court agrees that it cannot take judicial notice of the
                                       contents of filings in other actions for the truth of the matters asserted therein, the Court is not
                                  27   required to make any findings of fact on a motion to dismiss, making their truth irrelevant in any
                                       event. Because the statements in those other documents have no bearing on the sufficiency of the
                                  28   pleadings, judicial notice of those documents is DENIED.
                                                                                         15
                                   1   damages.” Lee v. Hanley, 61 Cal. 4th 1225, 1240 (2015) (internal citation omitted). “It is not

                                   2   necessary that there be a manual taking of the property; it is only necessary to show an assumption

                                   3   of control or ownership over the property, or that the alleged converter has applied the property to

                                   4   his own use.” Oakdale Village Group v. Fong, 43 Cal.App.4th 539, 543–44 (1996).21

                                   5          As to the second claim, California Penal Code section 496(c) permits “any person who has

                                   6   been injured by a violation of section 496(a)… may bring an action for three times the amount of

                                   7   actual damages, if any sustained by the plaintiff, costs of suit, and reasonable attorney’s fees.”

                                   8   (Cal. Penal Code § 496(c).) Section 496(a) makes it a criminal offense to “bu[y] or receiv[e] any

                                   9   property that has been stolen or that has been obtained in any manner constituting theft or

                                  10   extortion” or to conceal, sell, or withhold such property from the owner.22 As to the third claim

                                  11   targeted by the motion, “[a] cause of action for money had and received is stated if it is alleged

                                  12   [that] the defendant is indebted to the plaintiff in a certain sum for money had and received by the
Northern District of California
 United States District Court




                                  13   defendant for the use of the plaintiff.” Avidor v. Sutter's Place, Inc., 212 Cal. App. 4th 1439, 1454

                                  14   (2013) (internal citations and punctuation omitted). An allegation that the defendant is still in

                                  15   possession of the identified funds is not required for any of the claims.

                                  16          In short, the grounds for dismissal argued by these defendants are without merit and their

                                  17   motion to dismiss under Rule 12(b)(6) is DENIED.

                                  18          //

                                  19
                                              21
                                  20              The Court notes, however, that a cause of action for conversion requires identification of
                                       a specific sum owned by plaintiff rather than a generalized claim for money lost or owed. See
                                  21   PCO, Inc. v. Christensen, Miller, Fink, Jacobs, Glaser, Weil & Shapiro, LLP, 150 Cal. App. 4th
                                       384, 395–97 (2007). Given the lack of briefing on this point, the Court will resolve the issue, as
                                  22   necessary, in later proceedings. The parties are DIRECTED to meet and confer on the topic and
                                       determine whether the issue can be addressed by stipulation rather than further motion practice,
                                  23   and so note in their case management statement.
                                               22
                                                  Recent California authority issued after the close of briefing in this matter indicates that
                                  24   the claim under section 496(c) here might not be viable for other reasons not raised by Merryman
                                       and OPMNY. Siry Inv., L.P. v. Farkhondehpour, No. B277750, 2020 WL 1026822, at *18 (Cal.
                                  25   Ct. App. Mar. 3, 2020), as modified on denial of reh'g (Mar. 23, 2020) (“treble damages are not
                                       available under Penal Code section 496, subdivision (c) in cases where the plaintiff merely alleges
                                  26   and proves conduct involving fraud, misrepresentation, conversion, or some other type of theft
                                       that does not involve ‘stolen’ property. Again, given the lack of briefing on this issue, the Court
                                  27   will resolve it, if necessary, at a later juncture. The parties are DIRECTED to meet and confer on
                                       the topic and determine whether the issue can be addressed by stipulation rather than by further
                                  28   motion practice.
                                                                                         16
                                   1           Thus, for the reasons set forth above, the grounds for dismissal argued by defendants

                                   2   Merryman and OPMNY fail to persuade, and their motion to dismiss the FAC is DENIED in its

                                   3   entirety.

                                   4   V.      FURTHER ORDERS

                                   5           Defendant AMDP is DISMISSED.

                                   6           Rosland Operations Inc. is DISMISSED as a party-plaintiff.

                                   7           Defendants Merryman and OPMNY are directed to file their answer to the FAC no later

                                   8   than thirty days from the date of this order.

                                   9           The Court sets the case for a case management hearing on May 18, 2020. Normally, those

                                  10   would be conducted at 2:00 p.m. at the federal courthouse in Oakland, California. In light of the

                                  11   national pandemic, the Court may have different procedures in place at that time. The parties shall

                                  12   timely file a joint case management conference statement and see the Court’s scheduling page for
Northern District of California
 United States District Court




                                  13   updates regarding the logistics of the conference.

                                  14           This terminates Docket Nos. 52 and 61.

                                  15           IT IS SO ORDERED.

                                  16   Dated: April 6, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  17                                                         UNITED STATES DISTRICT COURT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        17
